Electronically Filed
                                                       Supreme Court
                                                       SCWC-16-0000800
                                                       27-APR-2017
                                                       08:58 AM

                         SCWC-16-0000800

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    STATE OF HAWAI#I, By Its Office of Consumer Protection,
                 Respondent/Plaintiff-Appellee,

                                vs.

                   DEBORAH ANN HOKULANI JOSHUA,
                 Petitioner/Defendant-Appellant,

                                and

             RONALD R. RABANG and MATTHEW G. AIELLO,
                Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-16-0000800; CIVIL NO. 08-1-1-0240)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
           (By: McKenna, Pollack, and Wilson, JJ., and
  Nakayama, J., dissenting, with whom Recktenwald, C.J., joins)
          The application for writ of certiorari, filed on March

14, 2017, is hereby accepted.

          IT IS FURTHER ORDERED that no oral argument will be

held, subject to further order of this court.   Any party may,

within ten days and pursuant to Rule 34(c) of the Hawaii Rules of

Appellate Procedure, move for retention of oral argument.
          IT IS FINALLY ORDERED that the clerk of the appellate

court shall provide petitioner with information about the Hawai#i

Appellate Pro Bono Program for possible representation solely as

to this certiorari proceeding.

          DATED:   Honolulu, Hawai#i, April 27, 2017.

                              /s/ Sabrina S. McKenna

                              /s/ Richard W. Pollack

                              /s/ Michael D. Wilson




                                 2